Exhibit 10.2




QUOTA SHARE

REINSURANCE AGREEMENT




between




STANDARD SECURITY LIFE INSURANCE COMPANY OF NEW YORK

New York, New York

(herein referred to as the "Company")




and




INDEPENDENCE AMERICAN INSURANCE COMPANY

F.K.A. FIRST STANDARD SECURITY INSURANCE COMPANY

a Delaware corporation

(herein referred to as the "Reinsurer")

___________________________________________________________________________




In consideration of the promises set forth in this Agreement, the parties agree
as follows:




Article I  -

SCOPE OF AGREEMENT




As a condition precedent to the Reinsurer's obligations under this Agreement,
the Company shall cede to the Reinsurer the business described in this
Agreement, and the Reinsurer shall accept such business as reinsurance from the
Company.




This Agreement is comprised of General Articles I through XX and the Exhibit(s)
listed below and each Exhibit which may be made a part of this Agreement.  The
terms of the General Articles and of the Exhibit(s) shall determine the rights
and obligations of the parties.  The terms of the General Articles shall apply
to each Exhibit unless specifically amended therein.  In the event of
termination of all the Exhibits made a part of this Agreement, the General
Articles shall automatically terminate when the liability of the Reinsurer under
said Exhibits ceases.




EXHIBIT A

Business Produced by CFE Management LLC




EXHIBIT B

Business Produced by Cox Insurance Group




EXHIBIT C

Business Produced by IndependenceCare Underwriting Services – Minneapolis LLC




EXHIBIT D

Business Produced by IndependenceCare Underwriting Services – Southwest L.L.C.











1
















EXHIBIT E

Business Produced by National Underwriting Services




EXHIBIT F

Business Produced by Risk Assessment Strategies




EXHIBIT G

Business Produced by TRU Services LLC




EXHIBIT H

Business Produced by Voorhees Risk Management, LLC d.b.a. Marlton Risk Group




EXHIBIT I

Business Produced by Risk Based Solutions




EXHIBIT J

Business Produced by Majestic Underwriters, Inc.




EXHIBIT K

Business Produced by Medical Excess Underwriters LLC




EXHIBIT L

Business Produced by Medical Alliance Partnership




EXHIBIT M

Business Produced by IndependenceCare Underwriting Services – Tennessee LLC




EXHIBIT N

Business Produced by Olde City Underwriters


EXHIBIT O

Business Produced by ASG Risk Management, Inc.


EXHIBIT P

Business Produced by J.B. Murphy Associates LLC


EXHIBIT Q

Business Providing Benefits under the New York State Disability Benefits Law


EXHIBIT R

Business Produced by Niagara Re, Inc.












2













EXHIBIT S

Business Produced by the Company


EXHIBIT T

Business Produced by Cap Risk LLC




EXHIBIT U

Business Produced by Paradigm Insurance Group, Inc.




EXHIBIT V

Business Produced by Insurers Administrative Corporation




EXHIBIT W

Business Produced by Health Plan Administrators, Inc.




EXHIBIT X

Business Produced by Fringe Insurance Benefits, Inc.


EXHIBIT Y

Business Produced by Employers Direct Health, Inc.




EXHIBIT Z

Business Produced by Phoenix Excess Risk Underwriters, LLC

EXHIBIT AA
Business Produced by EyeMed VISION CARE, LLC


EXHIBIT BB

Business Produced by Group Benefit Services, Inc.


EXHIBIT CC

Business Produced by Insurance Mass Marketing Systems, Inc.




EXHIBIT DD

Business Produced by Alliance Underwriters, LLC




EXHIBIT EE

Business Produced by FCE Benefits

EXHIBIT FF

Company’s liability as defined in Section 1 of Exhibit FF








3













Article II  -

PARTIES TO THE AGREEMENT




This Agreement is solely between the Company and the Reinsurer.  Performance of
the obligations of each party under this Agreement shall be rendered solely to
the other party. However, if the Company becomes insolvent, the liability of the
Reinsurer shall be modified to the extent set forth in the article entitled
INSOLVENCY OF THE COMPANY.  In no instance shall any insured of the Company or
any claimant against an insured of the Company have any rights under this
Agreement.  This Agreement shall be binding upon the parties hereto, their heirs
and successors, if any.




Article III  -

BASIS OF REINSURANCE




Automatic reinsurance as provided in this Agreement shall apply to benefits
payable under all Policies issued according to the rates and underwriting rules
in use by the Company and approved by the Reinsurer.  Any subsequent
modifications must be acceptable to both the Company and the Reinsurer.




Subject to any limitations listed in this Article, the liabilities of the
Reinsurer to the Company shall be determined in accordance with the Company's
original Policies issued in connection with the coverage giving rise to
reinsurance.  Upon request, the Company shall furnish the Reinsurer with a copy
of the Policies under which reinsurance may be ceded under this Agreement.  The
Company shall advise the Reinsurer of any changes in such Policy form that would
increase or adversely affect the Reinsurer's liability.  The Reinsurer's
approval shall be required before any such changes take effect.  The Reinsurer
shall have the right to accept or exclude the change from coverage under the
terms and conditions of this Agreement.  However, the Reinsurer must provide
coverage and may not disapprove a change in such Policy form if such change is
required for the Company to comply with legal requirements.




The Company will have final underwriting and binding authority on all business
produced and covered hereunder.




Article IV  -

GENERAL DEFINITIONS




(a)

The term “Policy” or “Policies” shall mean aggregate and specific stop loss
insurance, provider excess insurance, and any other contracts issued to managed
care organizations.




(b)

The term “Agreement Year” shall have the meaning set forth in the applicable
Exhibit.




Article V  -

TERRITORY




This Agreement shall only apply to Policies issued to insureds domiciled in the
United States of America, its territories and possessions, Puerto Rico, and the
District of Columbia.








4













Article VI  -

REINSURANCE PREMIUM REPORTS AND REMITTANCES




The monthly reinsurance premium due the Reinsurer for reinsurance provided under
this Agreement shall be as set forth in the section entitled REINSURANCE PREMIUM
of each Exhibit attached hereto. The Reinsurer’s proportionate share of the
Gross Collected Premium shall equal the fixed proportion percentage as indicated
in Section 4 of each Exhibit.




Within 60 days after the end of each month, the Company shall report the premium
due the Reinsurer, segregated by Exhibit and by Agreement Year.  The premium due
the Reinsurer shall be submitted with this report.




Article VII  -

ACCOUNTS AND SETTLEMENTS




The Company will furnish the Reinsurer with a summary account within 60 days
after the close of each month showing, for each Exhibit and each Agreement Year:




(a)

Gross Written Premium




Premium for the business reinsured by the applicable Exhibit as stated in the
Policy;




(b)

Gross Collected Premium




Gross Written Premium remitted to the Company to date;




(c)

Return Premium  




Any premium returned to the employer group excluding premium refund.




(d)

Net Risk Premium  




Gross Collected Premium less all Return Premium less ceding allowance.




(e)

Company Fee




Fee on Gross Collected Premium collected for each Agreement Year;




(f)

Losses and Loss Adjustment Expenses




Losses and loss adjustment expenses paid by the Company;




(g)

Claims Fund Balances








5













Net Risk Premium withheld for the funding of losses between monthly settlement
periods in accordance with the section entitled CLAIMS FUND of the applicable
Exhibit;




(h)

Incurred Losses  




Losses and Loss Adjustment Expenses plus Loss Development Reserves plus
Outstanding Loss Reserves.




(i)

Interest Earned on Claims Fund




Investment income credited to the Reinsurer by the Company for its proportional
share of case balances held by the Company in accordance with the section
entitled CLAIMS FUND of the applicable Exhibit.  For purposes of this Agreement,
interest income will be determined by the actual interest earned on the account;




(j)

Loss Development Reserves




Reserves, including incurred but not reported losses for the current Agreement
Year;




(k)

Outstanding Loss Reserves




Reserves for losses in the course of settlement and pended for the current
Agreement Year;




In addition, the Company shall furnish such other information as may be required
by the Reinsurer for the completion of the Reinsurer's monthly and annual
statements.




Article VIII  -

RESERVED







Article IX  -

CLAIMS




All claims paid by the Company within the terms of its Policies, and otherwise
within the terms of this Agreement, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay its proportion of each such claim in accordance with the
provisions of the applicable Exhibit, and strictly subject to the terms and
conditions of this Agreement.




In the event of a claim against a Policy reinsured hereunder, the Reinsurer
shall be liable for a share of claims adjustment expenses incurred by the
Company in connection therewith proportionate to the Reinsurer's share of the
loss (including litigation expenses and interest on judgments, but not including
office expenses or salaries of the Company's regular employees).








6













Recoveries from subrogation, coordination of benefits, or similar means other
than recoveries from underlying quota share reinsurance the Company may purchase
on the amount it retains under this Agreement, shall first be deducted in
determining the amount of loss subject to this Agreement.




In no event, except as for in the following sentence, shall the Reinsurer
participate in ex gratia payments made by the Company.  The Company shall notify
the Reinsurer of its intent to make an ex gratia payment as soon as practical.
 The Reinsurer then has the obligation to notify the Company, in writing, of its
decision to concur or not concur in the Company's intention.  If the Reinsurer
concurs with the Company's intention, 100% of the ex gratia payment shall be
considered a subject loss hereunder, and payment thereof will be shared by the
Company and the Reinsurer in the proportions which govern this Agreement.




Article X  -

CLAIMS AUDIT




The Company and the Reinsurer may, at any time, elect to appoint an independent
auditor. This appointment shall be subject to approval by the Reinsurer.  Upon
approval, the Reinsurer agrees to pay its proportionate share of the cost of
such audit as well as its proportionate share of the final claim.




In the event that a claim may be recoverable hereon and the Company does not
elect to appoint an independent auditor, the Reinsurer reserves the right to
appoint an independent auditor to investigate the potential claim.  Should the
Reinsurer appoint an independent auditor, all costs of this audit shall be borne
by the Reinsurer.  The Company agrees that the amount of any claim subsequently
recovered upon shall be based entirely on the audited figures irrespective of
whether or not the independent auditor has reduced the initial claim.




Article XI  -

OFFSET




The Company or the Reinsurer shall have, and may exercise at any time and from
time to time, the right to offset any balance or balances, whether on account of
premiums or on account of losses or otherwise, due from one party to the other
under the terms of this Agreement or, in the event of the Insolvency of the
Company.  However, in the event of the insolvency of either party hereto, offset
will only be allowed in accordance with applicable state law.




Article XII  -

INSPECTION OF RECORDS




The Company shall allow the Reinsurer to inspect, at reasonable times, the
records of the Company relevant to the business reinsured under this Agreement,
including the Company's files concerning claims, losses, or legal proceedings
which involve or are likely to involve the Reinsurer.  The Reinsurer's right of
inspection shall continue after the termination of this Agreement.




Article XIII  -

EXTRA CONTRACTUAL OBLIGATIONS








7













In no event, except as for in the following paragraph, shall the Reinsurer
participate in punitive or compensatory damages or statutory penalties
(hereinafter called "Extra Contractual Obligations") which are awarded against
the Company as a result of an act, omission, or course of conduct committed by
or on behalf of the Company in connection with the insurance reinsured under
this Agreement.




The Company shall notify the Reinsurer of any impending claim likely to involve
Extra Contractual Obligations as soon as practical after the Company has been
notified of such claim, and such notification shall include a suggested course
of action or inaction for the Reinsurer's review.  The Reinsurer then has the
obligation to notify the Company, in writing, of its decision to concur or not
concur in the Company's suggested actions to be taken, or not taken.  If the
Reinsurer concurs with the Company's action, 100% of the Extra Contractual
Obligations shall be added to the Company's loss, if any, under the Policy
involved, and payment of such awarded damages will be shared by the Company and
the Reinsurer in the proportions which govern this Agreement.




The Company shall not participate in extra-contractual damages which are awarded
as a result of an act, omission, or course of conduct committed solely by the
Reinsurer in connection with the insurance reinsured under this Agreement.




For purposes of this provision, the following definitions shall apply:




(a)

"Punitive damages" are those damages awarded as a penalty, the amount of which
is not governed nor fixed by statute.




(b)

"Statutory penalties" are those amounts which are awarded as a penalty but fixed
in amount by statute.




(c)

"Compensatory damages" are those amounts awarded to compensate for the actual
damages sustained and are not awarded as a penalty nor fixed in amount by
statute.




The language of this Article shall be deemed effective only as and to the extent
permitted by the law of any applicable jurisdiction.




An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.




Notwithstanding anything stated herein, this Agreement shall not apply to any
Extra Contractual Obligation incurred by the Company as a result of any
fraudulent and/or criminal act by a member of the board of directors, or by any
officer, director or other employee of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense, or settlement of
any claim covered hereunder.








8













Article XIV  -

ERRORS AND OMISSIONS




Inadvertent delays, errors or omissions made in connection with this Agreement
or any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such delay, error or omission will be rectified as soon as
possible after discovery.







Article XV  -

CURRENCY




All retentions and limits hereunder are expressed in United States dollars and
all premium and loss payments shall be made in United States currency.




Article XVI  -

INSOLVENCY OF THE COMPANY




In the event of Insolvency of the Company, all reinsurance made, ceded, renewed
or otherwise becoming effective under this Agreement shall be payable by the
Reinsurer directly to the Company or to its liquidator, receiver, or statutory
successor on the basis of the liability on the Company under the Policy or
Policies reinsured without diminution because of  the insolvency of the Company.
 It is understood, however that in the event of the insolvency of the Company,
the liquidator  or receiver or statutory successor of the insolvent Company
shall given written notice of the pendency of such claim the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Company or its liquidator or statutory successor.




Article XVII  -

ARBITRATION




All unresolved differences of opinion between the Company and the Reinsurer
relating to this Agreement, including its formation and validity, shall be
submitted to arbitration consisting of one arbitrator chosen by the Company, one
arbitrator chosen by the Reinsurer, and a third arbitrator chosen by the first
two arbitrators.




The party demanding arbitration shall communicate its demand for arbitration to
the other party by registered or certified mail, identifying the nature of the
dispute and the name of its arbitrator, and the other party shall then be bound
to name its arbitrator within 60 days after receipt of the demand.




Failure or refusal of the other party to so name its arbitrator shall empower
the demanding party to name the second arbitrator.  If the first two arbitrators
are unable to agree upon a third arbitrator after the second arbitrator is
named, each arbitrator shall name three candidates, two of whom shall be
declined by the other arbitrator, and the choice shall be made between the two
remaining candidates by drawing lots.  The arbitrators shall be impartial and
shall be active or retired officers of life and/or health insurance or
reinsurance companies.








9













The arbitrators shall adopt their own rules and procedures and are relieved from
judicial formalities.  In addition to considering the rules of law and the
customs and practices of the insurance and reinsurance business, the arbitrators
shall make their award with a view to effecting the intent of this Agreement.




The decision of the majority of the arbitrators shall be in writing and shall be
final and binding upon the parties.




Each party shall bear the cost of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator and other
costs of the arbitration.  In the event both arbitrators are chosen by one
party, the fees of all arbitrators shall be equally divided between the parties.




The arbitration shall be held in New York at the times agreed upon by the
arbitrators.




Article XVIII  

SEVERABILITY




If any part, term, or provision of this Agreement shall be held void, illegal,
or unenforceable, the validity of the remaining portion or portions shall not be
affected thereby.




Article XIX  -

CONFIDENTIALITY




Except as otherwise provided herein, the Company and the Reinsurer each agree
that all information communicated to it by the other, whether before the
effective date or during the term of this Agreement, shall be used only for
purposes of this Agreement, shall be received in strict confidence, and that no
such information shall be disclosed by the recipient party, its agent or
employees without the prior written consent of the other party.  Each party
agrees to take all reasonable precautions to prevent the disclosure to outside
parties of such information, except as may be necessary by reason of legal,
accounting or regulatory requirements beyond the reasonable control of the
Company or the Reinsurer as the case may be and except for disclosure to the
Reinsurer's retrocessionaires.








10
















IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate,




this 11th day of November 2007,




STANDARD SECURITY LIFE INSURANCE

COMPANY OF NEW YORK




/s/ David T. Kettig

Authorized Signatory














Attest: /s/ Alison Galante







and this 11th day of November 2007,










INDEPENDENCE AMERICAN INSURANCE

COMPANY

F.K.A FIRST STANDARD SECURITY

INSURANCE COMPANY




/s/ David T. Kettig

Authorized Signatory










Attest: /s/ Alison Galante












11
















EXHIBIT A




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by CFE Management LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force for until December 31, 2014, but the Reinsurer shall have
the right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





A-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 5%, 1/1/03 to
12/31/03 15%]  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





A-2







 
















EXHIBIT B




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Cox Insurance Group.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force for until December 31, 2014, but the Reinsurer shall have
the right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





B-1







 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 5%, 1/1/03 to
12/31/04 15%, 1/1/05 to 12/31/07 25%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.








B-2







 
















EXHIBIT C




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IndependenceCare Underwriting Services –
Minneapolis LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force for until December 31, 2014, but the Reinsurer shall have
the right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





C-1







 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 10%, 1/1/03 to
12/31/04 15%, 1/1/05 to 12/31/06 25%, 1/1/08 to12/31/09 30%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.








C-2




 
















EXHIBIT D




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IndependenceCare Underwriting Services – Southwest
L.L.C.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





D-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 10%, 1/1/03 to
12/31/04 15%, 1/1/05 to 12/31/06 25%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





D-2







 
















EXHIBIT E




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by National Underwriting Services, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





E-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 5%, 1/1/03 to
12/31/04 15%, 1/1/05 to 12/31/08 25%].




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





E-2







 



















EXHIBIT F




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Risk Assessment Strategies.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force for until December 31, 2014, but the Reinsurer shall have
the right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





F-1







 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 5%, 1/1/03 to
12/31/03 15%, 1/1/04 to 12/31/04 25%, 1/1/05 to 12/31/05 28%, 1/1/06 to 12/31/11
30%; (except for business produced on behalf of Peoples Benefit Life Insurance
Company which proportion shall be 20% effective 7/1/02 to 12/31/04, 23%
effective 1/1/05 to 12/31/11)].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





F-2







 
















EXHIBIT G




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by TRU Services LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





G-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 5%, 1/1/03 to
12/31/12 15% (except for 1) business produced on behalf of Blue Shield of
California which proportion shall be 11.25% effective 1/1/07 to 12/31/07, and
10%, effective 1/1/08 to 8/31/09 and 2) business produced by Gerber Life Ins.
Co. which proportion shall be 10% effective 1/1/11 to 12/31/12 ].




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE








G-2







 
















Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





G-3







 
















EXHIBIT H




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IHC Risk Solutions, LLC as  successor to Voorhees
Risk Management, LLC d.b.a. Marlton Risk Group, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from March 1, 2002 through February 28, 2003. The
second Agreement Year under this Exhibit shall be the period from March 1, 2003
to December 31, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on March 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2003 or any December 31st
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





H-1







 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [3/1/02 to 2/28/03 12.50%, 3/1/03
to 12/31/04 15%, 1/1/05 to 12/31/12 30% (except for business produced on behalf
of Peoples Benefit Life Insurance Company which proportion shall be 15%
effective 9/1/02 to 8/31/03.  For business produced by Fidelity Security Life
Insurance Company such proportion shall be 15% effective 9/1/02 to 8/31/03].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE

Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





H-2







 
















EXHIBIT  I




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Risk Based Solutions.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each July 1st through June 30th.  The first Agreement Year under this Agreement
shall be the period from July 1, 2002 through June 30, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on July 1, 2002, and
remain in force until June 30, 2014, but the Reinsurer shall have the right to
terminate this Exhibit as of June 30, 2003 or any June 30th thereafter by giving
at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





I-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 15%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [7/1/02 to 6/30/04 15%].




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





I-2







 
















EXHIBIT  J




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Majestic Underwriters, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each  July 1st  through June 30th .  The first Agreement Year under this
Agreement shall be the period from  July 1, 2002 through June 30, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on July 1, 2002, and
remain in force until December  31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of  June 30, 2003 or at any  December 31st
 thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





J-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [7/1/02 to 6/30/05 15%, 7/1/05 to
12/31/11 20%, except for business produced by TIG Insurance Company which
proportion shall be 15% effective 1/1/02 to 12/31/02].




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





J-2







 
















EXHIBIT  K




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Medical Excess Underwriters, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each February 1st through January 31st.  The first Agreement Year under this
Agreement shall be the period from February 1, 2002 through January 31, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on February 1, 2002,
and remain in force until January 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of January 31, 2003 or any January 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





K-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [2/1/02 to 1/31/03 5%, 2/1/03 to
12/31/06 15%]  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





K-2







 
















EXHIBIT  L




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Medical Alliance Partnership.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force until January 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





L-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 5%, 1/1/03 to
12/31/04 15%, 1/1/05 to 12/31/06 25%]




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





L-2







 
















EXHIBIT  M




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by IndependenceCare Underwriting Services - Tennessee
LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be the period from January 1, 2002 through December 31, 2002.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2002 or any December 31
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





M-1







 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/02 to 12/31/02 10%, 1/1/03 to
12/31/04 15%, 1/1/05 to 12/31/07 25%]




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





M-2







 
















EXHIBIT  N




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Olde City Underwriters.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each March 1st through February 28th (February 29th in leap years).  The first
Agreement Year under this Agreement shall be defined as the period from March 1,
2002 through February 28, 2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on March 1, 2002,
and remain in force until February 28, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of February 28, 2003 or any February 28th
 (or February 29th in leap years) thereafter by giving at least 90 days written
notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





N-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 15%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [3/1/02 to 2/28/03 12.5%]  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





N-2




 
















EXHIBIT  O




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by ASG Risk Management, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each June1st through May 31st.  The first Agreement Year under this Agreement
shall be defined as the period from June 1, 2004 through May 31, 2005.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on June 1, 2004, and
remain in force until May 31, 2014, but the Reinsurer shall have the right to
terminate this Exhibit as of May 31, 2005 or any May 31st thereafter by giving
at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





O-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [6/1/04 to 5/31/09 20%]




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.








O-2




 
















EXHIBIT  P




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by J. B. Murphy Associates LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each May 1st through April 30th.  The first Agreement Year under this Agreement
shall be defined as the period from May 1, 2004 through April 30, 2005.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on May 1, 2004, and
remain in force until December  31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of any December 31st thereafter by giving at least
90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





P-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [5/1/04 to 12/31/09 30%]




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.








P-2




 
















EXHIBIT  Q




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Notwithstanding anything in the Agreement to the contrary, the following shall
apply to business subject to this Exhibit.

 

Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company’s liability in connection with
policies providing benefits under the New York State Disability Benefits Law.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean the twelve consecutive months commencing
each July 1st through June 30th.  The first Agreement Year under this Agreement
shall be defined as the period from July 1, 2004 through June 30, 2005.




(b)

The term “Policy” or “Policies” shall mean policies covering benefits under the
New York State Disability Benefits Law (“DBL”).




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on July 1, 2004, and
remain in force until June 30, 2014, but the Reinsurer shall have the right to
terminate this Exhibit as of June 30, 2005 or any June 30th thereafter by giving
at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





Q-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




On a quarterly basis, the Reinsurer obligates itself to accept a [up to 30%]
quota share cession of all incurred losses, including Incurred But Not Reported
(IBNR) claims, and any adjustments made thereto as determined by the Company for
business covered herein as follows: [7/1/04 to 6/30/12 20%].  Within 15 days
following the end of each quarter, the Company will supply the Reinsurer with a
report showing the incurred losses and IBNR to date.




Section 5 – ACCOUNTS AND SETTLEMENTS


The Company will furnish the Reinsurer with a summary account within 15 days
after the close of each month showing:




(a)

Gross Collected Premium


Gross Premium remitted to the Company to date;




(b)

Incurred Losses  




Losses and Loss Adjustment Expenses plus Loss Development Reserves plus
Outstanding Loss Reserves.




(d)

Loss Development Reserves




Reserves, including incurred but not reported losses for the current Agreement
Year;




(e)

Outstanding Loss Reserves




Reserves for losses in the course of settlement and pended for the current
Agreement Year;




In addition, the Company shall furnish such other information as may be required
by the Reinsurer for the completion of the Reinsurer's monthly and annual
statements.





Q-2







 






















Section 6  -  REINSURANCE PREMIUM, REPORTS




This Section 6 amends in its entirety Article VI – Reinsurance Premium Reports
and Remittances.

On a quarterly basis, the Company shall pay to the Reinsurer its quota share of
the premium collected for the business covered herein.  In addition, the Company
shall report to the Reinsurer all premiums that are due but not yet collected.
 Within 15 days following the end of each quarter, the Company will supply the
Reinsurer with a report showing all premium collected as well as all premium
due.




Section 7  -  CEDING ALLOWANCE




The Reinsurer shall allow the sum of (i) a ceding allowance to the Company of no
more than 7% of Gross Collected Premium, (ii) taxes and assessments of 4% of
Gross Collected Premium (or actual if higher) and (iii) actual Producer
commissions paid by the Company.  











Q-3




 
















EXHIBIT  R




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Niagara Re, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be defined as the period from January 1, 2005 through December
31, 2005.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2005,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2005 or any December 31st
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





R-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/05 to 12/31/09 25%]  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.








R-2




 
















EXHIBIT  S




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by the Company.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be defined as the period from January 1, 2005 through December
31, 2005.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2005,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2005 or any December 31st
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





S-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/05 to 12/31/06 25%].




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





S-2




 
















EXHIBIT  T




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by the Cap Risk LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each April 1st through December 31st.  The first Agreement Year under this
Agreement shall be defined as the period from April 1, 2002 through March 31,
2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on April 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2005 or any December 31st
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





T-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [4/1/02 to 3/31/03 10%, 4/1/03 to
12/31/06 15%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





T-2




 



















EXHIBIT  U




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by the Paradigm Insurance Group, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each April 1st through March 31st.  The first Agreement Year under this
Agreement shall be defined as the period from April 1, 2002 through March 31,
2003.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on April 1, 2002,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





U-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 20%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [4/1/02 to 2/28/03 15%, 3/1/03 to
2/29/04 20%] .




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





U-2







 
















EXHIBIT V




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business produced by IHC Health Solutions, Inc. as successor to Insurers
Administrative Corporation.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2005 through December 31, 2005.




(b)

The term “Policy” or “Policies” shall mean policies providing employer small
group major medical benefits.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2005,
and remain in force until December  31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the





V-1







 
















Company under the terminated Policy not to extend beyond the contractual
obligations of such Policy.




In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/05 to 12/31/21 10% (except
for (1) MUST I business which proportion shall be 15% effective 1/1/09 to
12/31/12, and (2) business produced by Companion Life Insurance Company which
proportion shall be 5% effective 1/1/06 to 12/30/12)].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.





V-2







 
















Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





V-3







 

























EXHIBIT W




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Health Plans Administrators, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from March 1, 2005 through February 28, 2006.




(b)

The term “Policy” or “Policies” shall mean policies providing individual short
term major medical benefits.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on March 1, 2005,
and remain in force until February  28, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the





W-1







 
















Company under the terminated Policy not to extend beyond the contractual
obligations of such Policy.




In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [3/1/05 to 12/31/12 10%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





W-2







 

























EXHIBIT X




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Fringe Insurance Benefits, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from July 1, 2006 through December 31, 2008.




(b)

The term “Policy” or “Policies” shall mean policies providing group limited
benefit medical benefits.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on July 1, 2006, and
remain in force until December 31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of the end of any Agreement Year  thereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the





X-1







 
















Company under the terminated Policy not to extend beyond the contractual
obligations of such Policy.




In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [7/1/06 to 12/31/12 10%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





X-2







 
















EXHIBIT Y




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Employers Direct Health, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from June  1, 2006 through December 31, 2006.




(b)

The term “Policy” or “Policies” shall mean policies providing group limited
benefit medical benefits, aggregate and specific stop loss insurance, provider
excess insurance, and any other contracts issued to managed care organizations.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on June 1, 2006, and
remain in force until December  31, 2014, but the Reinsurer shall have the right
to terminate this Exhibit as of the end of any Agreement Year  thereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





Y-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 50%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [10/1/07 to 12/31/12 50%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.


Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





Y-2




 
















EXHIBIT  Z




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by the Phoenix Excess Risk Underwriters, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean the twelve consecutive months commencing
each January 1st through December 31st.  The first Agreement Year under this
Agreement shall be defined as the period from January 1, 2006 through December
31, 2006.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2006,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of December 31, 2006 or any December 31st
thereafter by giving at least 90 days written notice by certified or registered
mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





Z-1




 



















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/06 to 12/31/12 15%; except
for new and renewal business produced by Health Cost Solution utilizing the
CIGNA network which proportion shall be 30%, effective 1/1/12 to 12/31/12].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.








Z-2







 
















Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all commissions and taxes and all other expenses of
whatever nature, except loss adjustment expenses.





Z-3







 
















EXHIBIT AA




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by EyeMed VISION CARE, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




(a)

The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from August 1, 2006 through December 31, 2007.




(b)

The term “Policy” or “Policies” shall mean policies providing group vision care
benefits.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on August 1, 2006,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





AA-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 50%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [8/1/06 to 12/31/12 5%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.


Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





AA-2

 
















EXHIBIT BB




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Group Benefit Services, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from April 1, 2008 through April 1, 2009.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on April 1, 2008,
and remain in force until April 1, 2009, but the Reinsurer shall have the right
to terminate this Exhibit as of the end of any Agreement Year  thereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





BB-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [4/1/08 to 4/1/09 10%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.


Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





BB-2

 
















EXHIBIT CC




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Insurance Mass Marketing Systems, Inc.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from October 1, 2007 through December 31, 2008.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on October 1, 2007,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





CC-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [[0%]].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.


Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.





CC-2

 



















EXHIBIT DD




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by Alliance Underwriters, LLC.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from January 1, 2011 through December 31, 2011.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on January 1, 2011,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.





DD-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [1/1/11 to 12/31/11 15%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.










DD-2




 
















EXHIBIT EE




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
business directly produced by FCE Benefits.




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from February 1, 2011 through December 31,  2012.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on February 1, 2011,
and remain in force until December 31, 2014, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year  thereafter
by giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.











EE-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of [up to 30%] of the Company's
loss on the first $1,000,000 on behalf of the Company under each and every
Policy subject to this Agreement, as follows: [2/1/11 to 12/31/12 10%].  




Section 5  -  REINSURANCE PREMIUM




The Reinsurer shall receive its proportionate share of the Gross Collected
Premium received by the Company less all Return Premiums as respect Policies
attaching during the Agreement Year.




Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.




Section 7  -  CEDING ALLOWANCE




Shall be as agreed to by the Reinsurer and the Company.  The ceding allowance
includes provision for all dividends, commissions and taxes and all other
expenses of whatever nature, except loss adjustment expenses.








EE-2




 




















EXHIBIT FF




Attached to and made a part of

Agreement of Reinsurance

(the “Agreement”)

___________________________________________________________________________




Section 1  -  BUSINESS SUBJECT TO THIS EXHIBIT




This Exhibit shall solely apply to the Company's liability in connection with
individual or group, fully insured or excess, medical, health, disability,
vision, or dental insurance policies (“Policies” and each a “Policy”) either (i)
issued by the Company or (ii) for which the Company is or becomes liable under
one or more contracts of insurance or reinsurance.    




Section 2  -  DEFINITIONS




Except as otherwise defined in this Exhibit, defined terms used herein shall
have the meanings ascribed thereto in the Agreement.




The term “Agreement Year” shall mean such period as the parties may from time to
time determine; provided the first Agreement Year under this Agreement shall be
the period from August 1, 2012 through July 31, 2013.




Section 3  -  COMMENCEMENT AND TERMINATION




This Exhibit shall apply to Policies issued or renewed by the Company or its
representative at or after 12:01 A.M. Eastern Standard Time on August 1, 2012,
and remain in force until December 31, 2019, but the Reinsurer shall have the
right to terminate this Exhibit as of the end of any Agreement Year hereafter by
giving at least 90 days written notice by certified or registered mail.




In the event either party terminates this Exhibit in accordance with the
paragraph above, the Reinsurer shall participate in all Policies ceded within
the terms of this Exhibit, including those written or renewed by the Company
after receipt of notice of cancellation but prior to termination, and shall
remain liable for all cessions in force at termination of this Exhibit.
 However, the liability of the Reinsurer shall cease with respect to losses
occurring subsequent to the first anniversary, natural expiration or
cancellation of each Policy ceded, but not to extend beyond twelve months after
such termination.




If any Policy issued by the Company and covered by this Exhibit is terminated,
the reinsurance shall also be terminated with respect to such Policy, subject,
however, to any liability of the Company under the terminated Policy not to
extend beyond the contractual obligations of such Policy.








FF-1




 
















In the event of non-payment of Reinsurance Premiums due under this Exhibit, the
Reinsurer shall have the right to terminate reinsurance under this Exhibit.  If
the Reinsurer elects to exercise its right of termination under such conditions,
i.e., for nonpayment of premiums only, the Reinsurer shall give the Company 30
days' prior written notice by certified or registered mail of its intention to
terminate such reinsurance.  If all Reinsurance Premiums in arrears, including
any which may become due during the 30 day period are not received by the
Reinsurer before the expiration of such period, this Exhibit will be considered
terminated on the date for which premiums were last paid, and the liability of
the Reinsurer shall cease with respect to losses occurring after such date.




Section 4  -  RETENTION AND LIMIT




The Reinsurer will accept a fixed proportion of up to 50% of the Company's loss
on the first $1,250,000 on behalf of the Company under each and every Policy
subject to this Exhibit, as follows:




A.

Policies issued by the Company in respect of business produced by:



1.

TRU Services, LLC

[15.0%]

2.

JB Murphy Associates LLC

  

[00.0%]

3.

IHC Risk Solutions, LLC

[30.0%]

4.

IHC Health Solutions, Inc.

[10.0%]

5.

IHC Administrative Services, Inc.

[10.0%]

6.

Health Plan Administrators, Inc.

[10.0%]

7.

Fringe Insurance Benefits, Inc.

[10.0%]

8.

Employers Direct Health, Inc.

[50.0%]

9.

Phoenix Excess Risk Underwriters, LLC

[terminated 12/31/13]

10.

EyeMed Vision Care, LLC

[5.00%]

11.

FCE Benefit Administrators, Inc.

[10.0%].



B.

Policies issued by the Company that provide benefits under the New York State
Disability Benefits Law [20%].



C.

Policies for which the Company is or becomes liable under one or more contracts
of insurance or reinsurance, as follows:



1.

Specific and Aggregate Medical Benefits Quota-Share Treaty Reinsurance
Agreement, dated effective July 1 , 2012, by and among, inter alia, American
Fidelity Assurance Company, BlueCross BlueShield of Mississippi and Standard
Security Life Insurance Company of New York in respect of liability arising out
of policies underwritten by TRU Services, LLC on behalf of American Fidelity
Assurance Company or BlueCross BlueShield of Mississippi and administered by
BlueCross BlueShield of Mississippi: [00.0%].



2.

Specific and Aggregate Medical Benefits Quota-Share Treaty Reinsurance
Agreement, dated effective July 1 , 2012, by and among, inter alia, American
Fidelity Assurance Company and Standard Security Life Insurance Company of








FF-2




 














New York in respect of liability arising out of policies underwritten by TRU
Services, LLC on behalf of American Fidelity Assurance Company and administered
by BlueCross BlueShield of Mississippi: [10.0%].



3.

Specific and Aggregate Medical Benefits Quota-Share Treaty Reinsurance
Agreement, dated effective January 1 , 2012, by and among, inter alia, American
Fidelity Assurance Company and Standard Security Life Insurance Company of New
York in respect of liability arising out of policies underwritten by TRU
Services, LLC on behalf of American Fidelity Assurance Company: [15.0%].



4.

Specific and Aggregate Medical Benefits Quota-Share Treaty Reinsurance
Agreement, dated effective January 1 , 2011, by and among, inter alia, Gerber
Life Insurance Company and Standard Security Life Insurance Company of New York,
as amended, in respect of liability arisiing out of policies underwritten by TRU
Services, LLC on behalf of Gerber Life Insurance Company: [10.0%].



5.

Specific and Aggregate Medical Benefits Quota-Share Treaty Reinsurance
Agreement, dated effective October 1, 2005, by and among, inter alia, Gerber
Life Insurance Company and Standard Security Life Insurance Company of New York,
as amended, in respect of liability arising out of policies underwritten by
Phoenix Excess Risk Underwriters, LLC on behalf of Gerber Life Insurance
Company: [terminated 12/31/13].



6.

Quota Share Reinsurance Contract – Companion Life Insurance Company, dated
effective July 1, 2011, by and between Companion Life Insurance Company and
Standard Security Life Insurance Company of New York, as amended, in respect of
liability arising out of policies marketed and administered by IHC Health
Solutions, Inc. on behalf of Companion Life Insurance Company: [10%].




Section 5  -  REINSURANCE PREMIUM AND CEDING ALLOWANCE




Within sixty (60) days of the close of each month, the Company shall pay the
Reinsurer a reinsurance premium equal to  its proportionate share of the Gross
Collected Premium received by the Company less all Return Premiums as respect
Policies attaching during the Agreement Year and shall allow the Company a
ceding commission allowance developed as follows:




Company fee:

up to 5.0% of the Reinsurer’s proportionate share of Gross Collected Premium




Manager/Administrator fee: up to 22% of the Reinsurer’s proportionate share of
Gross Collected Premium annual average




Producer fee: up to 22% of the Reinsurer’s proportionate share of Gross
Collected Premium annual average




Premium taxes and assessments: up to 2.75% of the Reinsurer’s share of Gross
Collected Premium








FF-3




 


















Section 6  -  CLAIMS FUND




The Company shall establish a Claims Fund account for each Agreement Year.  The
Claims Fund account shall be funded by receiving monthly transfers of Net Risk
Premium from the Premium account.  These transfers shall be in proportion to the
split of risk between the Company and the Reinsurer.  If Net Risk Premium is
deficient in any month, the Company will notify the Reinsurer of such deficiency
and the Reinsurer shall remit sufficient amount into the Claims Fund account in
order to bring the Claims Fund to its agreed upon amount.  The balance for this
account shall be maintained at a level as determined by the Company.




Any interest earned and account charges incurred on this account shall be shared
by the Company and the Reinsurer in proportion to their percentage of risk.




It is further agreed that in the event that the amount of Net Risk Premium in
any given accounting period exceed the requirements of the Claims Fund account,
such excess shall be forwarded by the Company to the Reinsurer according to the
terms of this Agreement.





















FF-4




 






